DETAILED ACTION
This Final action is responsive to communications: 04/07/2021.
Applicant amended claims 1, 11, 15, 16, 20; cancelled claim 8. Claims 1-7, 9-20 are pending. Claims 1, 11, and 16 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
4. 	1) The specification is objected to under 37 C.F.R. 1.71 (a) and 37 C.F.R. 1.75(d) (1) for failing to provide "full, clear, and concise" description and antecedent basis for the following limitations for data reading process in MRAM device:
Claim 1: “…provide the first read current and the second read current in directions that are opposite to each other with respect to the first word line…”
Claim 11: “…current flow direction from the first source line to the first bit line…a current flow direction from the second bit line to the second source line…”
Claim 16: “…current flow direction from the first bit line to the first source line… current flow direction from the second source line to the second bit line….”
Also Claims 2, 5, 8, 15, 20 recites similar limitations of opposite direction of reference current flow and related to this objection.
It appears from the disclosure that the limitation is a specific feature employed as it relates to the invention and  it appears that the limitations are directed to read method on MRAM, MTJ device using reference cell current direction as shown in Fig. 6-Fig. 9, and Fig. 11 where current direction of memory cell and reference cell are shown and used. Specification describes problem to be solved and  the method of reading but fails to describe  - memory cell and reference cell configuration/ orientation details needed using specified reference current direction for reading For example above requires describing within Fig. 6-Fig. 9, Fig. 11 how reference cell is oriented with respect to current flow i.e. free layer, fixed layer position with respect current flow should be described. As understood, if layers are arranged same way with respect to flow (for memory cell, reference cell), then the read scheme with Fig. 6-Fig. 9, Fig. 11 will not US 2019/0088328 A1 and numerous other arts . Thus this portion of claim is Enabled  is not understood in a clear manner. The spec lacks antecedent basis and lacks clear description on this subject matter. Given the insufficient spec coverage around the limitation, an ordinary skill in the art can not make or use the invention. 
	2) The specification is objected to under 37 C.F.R. 1.71 (a) for failing to provide "full, clear, and concise" description of the mechanism how/ why specific current flow mentioned reduces RDR. For example Specification Para [0065]-para [0069], Background or, several paragraphs briefly describe the method and RDR reduction as a result of such method but fails to describe in sufficient details above.
Mechanism how/ why specific current flow mentioned reduces RDR. 
It is not understood how RDR is getting reduced from device perspective (i.e. charge movement in cell, transistor channel being affected must be described). Spec is objected to. 

Claim Objections
5. 	Claims 1, 2, 5, 8, 11, 15, 16, and 20 and associated dependent claims inclusive of claims 1-20 are objected to because of specification objection set forth above (see 4(1)) and the claims are not readable on specification.  

Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Further, Applicant is requested to check all claim informality, language issues (e.g. antecedent, redundant issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-7, 9-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  SHIMIZU (US 2009/0067212 A1).
Regarding independent claim 1, SHIMIZU teaches a nonvolatile memory device (Fig. 1 “magnetic random access memory”. See also, Fig. 9 which is also applicable) comprising: 
a memory cell (Fig. 1: MC) comprising a first series connection of a first variable resistor (Fig. 1: 10-1) and a cell transistor (Fig. 1: Tr1); 
a reference cell (Fig. 1: RC1) comprising a second series connection of a second variable resistor (Fig. 1: 10-2) and a reference cell transistor (Fig. 1: Tr2), the second variable resistor (Fig. 1: 10-2) including a free layer (Fig. 1: f) and a fixed layer (Fig. 1: p); 
a first current source (Fig. 1: CC1, 12 combined, see also Fig. 2: CC1) configured to provide a first read current to the memory cell (Fig. 1: see I through MC); 
a second current source (Fig. 1: CC2, 12 combined, see also Fig. 2: CC2) configured to provide a second read current to the reference cell (Fig. 1: see I through RC1) from the fixed layer to the free layer (see Fig. 1: RC1 current flows from p to f); and 
a first word line (Fig. 1: WL), 
wherein gates of the cell transistor (Fig. 1: Tr1) and the reference cell transistor (Fig. 1: Tr2)  are connected to the first word line (Fig. 1: WL), and 
wherein the first current source and the second current source are configured to provide the first read current and the second read current in directions that are opposite to each other with respect to the first word line (see Fig. 1: I through MC flows from  f to p and I through RC1 flows from p to f); and 
(Fig. 1: 11, 12, controller combined) configured to control values of the first read current and the second read current (currents are controlled to produce reference current and read current as in Fig. 3) and the first current source (Fig. 1: CC1, 12) and the second current source (Fig. 1: CC2, 12) to provide the first read current and the second read current in directions that are opposite to each other with respect to the first word line (see Fig. 1: I through MC flows from  f to p and I through RC1 flows from p to f).
Regarding claim 2, SHIMIZU teaches the nonvolatile memory device of claim 1, wherein the first variable resistor and the cell transistor of the memory cell are connected between a first bit line and a first source line, wherein the second variable resistor and the reference cell transistor are connected between a second bit line and a second source line, wherein the first current source is configured to provide the first read current to flow through the memory cell from the first source line to the first bit line, and wherein the second current source is configured to provide the second read current to flow through the reference cell from the second bit line to the second source line.
(see claim 1 and claim 11 rejection and SHIMIZU Fig. 1 disclosure)
Regarding claim 3, SHIMIZU teaches the nonvolatile memory device of claim 2, wherein the first current source (Fig. 1: CC1) is connected between the first source line and the memory cell at a first node (see connecting node above Tr4) and the second current source is connected between the second bit line and the reference cell at a second node (see connecting node above Tr8).
Regarding claim 4, SHIMIZU teaches the nonvolatile memory device of claim 3, further comprising a sense amplifier configured to compare a voltage of the first node and a voltage of the second node to determine a data value of the memory cell.
(see claim 14 rejection)
Regarding claim 5, SHIMIZU teaches the nonvolatile memory device of claim 1, wherein the first variable resistor and the cell transistor of the memory cell are connected between a first bit line and a first source line, wherein the second variable resistor and the reference cell transistor are connected between a second bit line and a second source line, wherein the first current source is configured to provide the first read current to flow through the memory cell from the first bit line to the first source line, and wherein the second current source is configured to provide the second read current to flow through the reference cell from the second source line to the second bit line. (See claim 16 rejection)
Regarding claim 6, SHIMIZU teaches the nonvolatile memory device of claim 5, wherein the first current source is connected between the first bit line and the memory cell at a first node (see connecting node above Tr4) and the second current source is connected between the second source line and the reference cell at a second node (see connecting node above Tr8).
Regarding claim 7, SHIMIZU teaches the nonvolatile memory device of claim 6, further comprising a sense amplifier configured to compare a voltage of the first node and a voltage of the second node to determine a data value of the memory cell. (see claim 14 rejection)
Regarding claim 9, SHIMIZU teaches the nonvolatile memory device of claim 1, further comprising a memory cell array comprising a first normal memory cell region comprising the memory cell, and a reference cell region comprising the reference cell (See Fig. 1: MC and RC).
Regarding claim 10, SHIMIZU teaches the nonvolatile memory device of claim 9, wherein the memory cell array comprises a second normal memory cell region, and wherein the reference cell region is arranged between the first normal memory cell region and the second normal memory cell region (Fig. 1 employed  RC, MC array with additional blocks or, array employed meets the limitation)
Regarding independent claim 11, SHIMIZU teaches a nonvolatile memory device (Fig. 1 “magnetic random access memory”) comprising: 
a memory cell (Fig. 1: MC) comprising a first variable resistor (Fig. 1: 10-1) having one end connected to a first bit line (Fig. 1: BL4), and another end connected to a first source line (Fig. 1: BL1) through a cell transistor (Fig. 1: Tr1 is required to establish the electrical connectivity of the cell components to BL1, BL4. Thus the limitation connected… through is met); 
a reference cell (Fig. 1: RC1) comprising a second variable resistor (Fig. 1: 10-2) having one end connected to a second bit line (Fig. 1: BL5), and another end connected to a second source line (Fig. 1: BL2) through a reference cell transistor (Fig. 1: Tr1 is required to establish the electrical connectivity of the cell components to BL2, BL5. Thus the limitation connected… through is met), the second variable resistor including a free layer and a fixed layer (Fig. 1: 10-2 includes f and p); 
(Fig. 1: CC1, 12 combined, see also Fig. 2 current source) configured to provide a first read current (Fig. 1: I through MC)  to the memory cell with a current flow direction from the first source line to the first bit line (Fig. 1: I through MC flows from  BL1 to BL4); and 
a second current source (Fig. 1: CC2, 12 combined, see also Fig. 2 current source) configured to provide a second read current (Fig. 1: I through RC1) to the reference cell with a current flow direction from the second bit line to the second source line (Fig. 1: I through RC1 flows from  BL5 to BL2) and from the fixed layer to the free layer (Fig. 1: current in RC1 flows from p to f).
Regarding claim 12, SHIMIZU teaches the nonvolatile memory device of claim 11, wherein the second variable resistor (see Fig. 2: 10-2) of the reference cell comprises a free layer (Fig. 2: f) , a fixed layer (Fig. 2: p) and a barrier layer (Fig. 2: n) positioned between the fixed layer and the barrier layer (see Fig. 2), and 
wherein the second variable resistor is programmable to cause a magnetization direction of the free layer and a magnetization direction of the fixed layer to be parallel and provide a first resistance value (see Fig. 2 in context of para [0013], para [0029]).
Regarding claim 14, SHIMIZU teaches the nonvolatile memory device of claim 11, further comprising a sense amplifier configured to compare a voltage of the first source line and a voltage of the second bit line to determine a data value of the memory cell (see Fig. 2 in context of para [0053]: voltage developed as a result of current flow at Tr4, Tr8 drain nodes are used).
Regarding claim 15, SHIMIZU teaches the nonvolatile memory device of claim 11, further comprising a control logic circuit configured to control values of the first 
(See Claim 1 rejection)
Regarding independent claim 16, SHIMIZU teaches a nonvolatile memory (Fig. 1 “magnetic random access memory”)  device comprising: 
a memory cell  (Fig. 1: MC) comprising a first variable resistor  (Fig. 1: 10-1) having one end connected to a first bit line (Fig. 1: BL1) , and another end connected to a first source line (Fig. 1: BL4)  through a cell transistor (Fig. 1: Tr1); and 
a reference cell (Fig. 1: RC1) comprising a second variable resistor (Fig. 1: 10-2) having one end connected to a second bit line (Fig. 1: BL2), and another end connected to a second source line (Fig. 1: BL5) through a reference cell transistor (Fig. 1: Tr2), the second variable resistor including a free layer and a fixed layer (Fig. 1: f and p layers); 
a first current source (Fig. 1: CC1, 12 combined, see also Fig. 2 current source) configured to provide a first read current (Fig. 1: I through MC)  to the memory cell in a current flow direction from the first bit line to the first source line (Fig. 1: I through MC flows from  BL1 to BL4); and 
a second current source (Fig. 1: CC2, 12 combined, see also Fig. 2 current source) configured to provide a second read current (Fig. 1: I through RC1)  to the reference cell in a current flow direction from the second source line to the second bit line and from the fixed layer to the free layer (Fig. 1: I through RC1 flows from  BL5 to BL2).
Regarding claim 17, SHIMIZU teaches the nonvolatile memory device of claim 16, wherein the second variable resistor of the reference cell comprises a free layer, a fixed layer and a barrier layer positioned between the fixed layer and the barrier layer, and wherein the second variable resistor is programmable to cause a magnetization direction of the free layer and a magnetization direction of the fixed layer to be different from each other and provide has a second resistance value.
(See claim 12 rejection)
Regarding claim 19, SHIMIZU teaches the nonvolatile memory device of claim 16, further comprising a sense amplifier configured to compare a voltage of the first bit line and a voltage of the second source line to determine a data value of the memory cell.
(See claim 14 rejection)
Regarding claim 20, SHIMIZU teaches the nonvolatile memory device of claim 16, further comprising a control logic circuit configured to control values of the first read current and the second read current and the first read current source and the second read current source to provide the first read current and the second read current in directions that are opposite to each other with respect to the first word line.
(See claim 1 rejection)

Tentative Allowable Subject Matter
Claims 13, 18 are objected to as being dependent upon a rejected base claim, but are indicated as tentatively allowable if rewritten in independent form including all of 
Regarding claims 13, 18 above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Response to Arguments
Based on applicant’s amendments, spec and title objections are withdrawn. 
Spec objection (previous 6c section of OA) is maintained since applicant has not provided sufficient reasons against their arguments. For 1) Spec does not provide sufficient written description for understanding and using the current flow/ direction  method during read operation. Spec must disclose even the “orientation does not effect” (page 12 of comments/ remarks) context and describe why this is significant for disturb reduction only without changing important parameters like “read margin”. For 2) Due to lack of description or antecedent, spec objection is maintained. See 37 C.F.R. 1.71 (a)
Applicant’s arguments with respect to claim(s) 1, 11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
KIM (US 2018/0301178 A1):  Fig. 1-Fig. 15 disclosure applicable for all claims. 
Esp. prior art teaches REF current adjustment based on Temperature variations.
ANTONYAN (US 2019/0348118 A1): Fig. 1-Fig. 13 disclosure applicable for all claims.

    PNG
    media_image1.png
    996
    887
    media_image1.png
    Greyscale

Teaches reverse direction of current via compensation circuitry and current.
Hidaka (US 2004/0008556 A1): See Fig. 1-Fig. 19.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)